Citation Nr: 0920281	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-37 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1961 to 
September 1964.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In his November 2006 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge at 
the RO.  A hearing was scheduled for July 2007, and the 
Veteran was so notified in June 2007.  However, in July 2007 
the Veteran withdrew his request for a hearing.  Accordingly, 
the Board is no longer under any obligation to provide the 
Veteran with a hearing.  38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  The Veteran currently suffers from bilateral hearing loss 
and tinnitus.

2.  There is no competent medical evidence that relates the 
Veteran's bilateral hearing loss and tinnitus to his period 
of active military service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101(3), 1110, 
1111, 1112(a), 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in August 2005.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him 
about the information and evidence not of record that was 
necessary to substantiate his service connection claims; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence that he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law.   

Furthermore, the May 2006 letter from the RO further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice. 

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claims in January 2006, 
the preferred sequence.  But in Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of an 
SOC in October 2006.  Therefore, since the VA cured the 
timing error and because the Veteran did not challenge the 
sufficiency of his notice, the Board finds that the VA 
complied with its duty to notify the Veteran.  In essence, 
the timing defect in the notices has been rectified by the 
readjudication.    

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The RO has secured service 
treatment records (STRs), and a VA medical examination.  The 
Veteran has submitted personal statements and service 
records.  The Veteran has not provided authorization for the 
VA to obtain any additional private medical records, nor has 
he indicated that such records exist.  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance his claim has been met.

Furthermore, with regard to the STRs which the Veteran 
alleged were destroyed in a fire (see the Veteran's October 
2005 and July 2007 statements), the Board notes that the VA 
has a heightened duty to assist a claimant in developing his 
claim when the Veteran's service treatment records are not 
available for any reason, including if they were destroyed in 
the fire at the National Personnel Records Center (NPRC) in 
the early 1970s.  This duty includes the search for alternate 
medical records, as well as a heightened obligation on the 
Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46, 51 (1996).  In the case of the Veteran's 
records, however, the Board concludes that the RO has secured 
complete STRs for the Veteran.  A review of the Veteran's 
claims folder shows that the STRs contained within the record 
cover the period from October 1961 to September 1964, as well 
as records of his enlistment and discharge examinations.  
Given the presence of these documents in the Veteran's case 
file, there is insufficient evidence of any outstanding 
missing STRs at this time.  Therefore, there is no heightened 
duty towards the Veteran regarding missing records.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Some diseases are chronic, per se, including organic diseases 
of the nervous system such as sensorineural hearing loss, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of bilateral 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Considering 
this, a December 2005 VA audiology examination revealed the 
following bilateral hearing loss according to the 
requirements of 38 C.F.R. § 3.385:

HERTZ

500
1000
2000
3000
4000
RIGHT
30
35
45
60
70
LEFT
35
40
40
65
65

With several individual frequencies above 40 decibels for 
both his right and left ears, the Board observes that the 
Veteran currently shows bilateral hearing loss.

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  The Veteran contends that his 
bilateral hearing loss was caused by his acoustic trauma in 
military service caused by his service on a tank crew where 
he was exposed to tank gunfire without hearing protection.  
See the Veteran's statement and submissions of October 2005 
and December 2005 VA medical examination.  The Veteran is 
competent to testify as to experiencing the acoustic trauma.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 
C.F.R. § 3.159(a)(2).  The Veteran's contention is supported 
by pictures and documents that he has submitted indicating 
that he spent time during his period of service working 
around tanks.  His DD Form 214 record also indicates service 
as an armor crewman.  The Board concedes that the testimony 
of this event is consistent with the Veteran's service 
records, and therefore the Veteran was likely exposed to in-
service acoustic trauma.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  In the present case, there is 
no competent medical evidence or opinion in the record that 
relates the Veteran's current hearing loss to his active 
service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
After reviewing the Veteran's case file and history, the 
December 2005 VA medical examiner stated that "the Veteran's 
current hearing loss ...[is] not caused by or a result of 
acoustic trauma experienced during his military service."  
The VA medical examiner further stated that the Veteran's 
hearing loss could be due to "presbycusis (hearing loss 
accompanying the aging process)."  Absent evidence of a 
connection between his service and the Veteran's bilateral 
hearing loss, service connection for hearing loss is not 
warranted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
In his statement of October 2005, the Veteran asserted that 
he was diagnosed with hearing loss at the time of his 
discharge from service.  The Veteran is competent to state 
evidence based on matters within his knowledge and personal 
observations.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Thus, the Veteran is competent to testify to a having been 
diagnosed with bilateral hearing loss.  However, there is no 
record of this diagnosis in the Veteran's STRs.  The Court 
has held that contemporaneous evidence has greater probative 
value than a history which is reported later in time.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  In such cases, the 
Board is within its province to weigh the Veteran's testimony 
and to make a credibility determination as to whether the 
evidence supports a finding of in-service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
The Veteran has indicated that he has never received any 
treatment for hearing loss.  See the Veteran's claim dated in 
August 2005.  The first evidence of the Veteran's bilateral 
hearing loss is from his December 2005 VA medical 
examination.  The Federal Circuit Court has held that an 
extensive lapse of time between the alleged events in service 
and the initial manifestation of the subsequently reported 
symptoms and/or treatment is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the Board affords 
the Veteran's lay statements less probative weight in light 
of the lack of corroborating medical evidence upon discharge 
from service and for so many years thereafter.  Simply put, 
his lay contentions regarding his symptomatology are 
outweighed by the available medical evidence.  See Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board 
may weigh the absence of contemporaneous medical evidence 
against the lay evidence in determining credibility, but the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence).  The lack of complaints of hearing loss in the 
Veteran's medical records until over forty years after his 
discharge from active service outweighs his subjective 
assertions.  With all of the evidence presented by the record 
taken into account, the Board concludes that the record does 
not establish the required continuity of symptomatology 
necessary to establish service connection for bilateral 
hearing loss.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for bilateral hearing loss, with 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Tinnitus

As noted above, the first requirement for a service-
connection claim is proof that the Veteran currently has the 
claimed disability.  Shedden v. Principi, 381 F.3d at 1167.  
Considering this, the records show that the Veteran had been 
diagnosed with tinnitus.  See VA medical examination of 
December 2005.  Further, tinnitus is a type of disorder 
associated with symptoms capable of lay observation.  Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, there is 
competent evidence that the Veteran is currently experiencing 
tinnitus.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  As noted above, the Board has 
conceded the existence of an in-service acoustic trauma.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  In the present case, there is 
no competent medical evidence or opinion in the record that 
relates the Veteran's current tinnitus to his active service.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  After 
reviewing the Veteran's case file and history, the December 
2005 VA medical examiner stated the Veteran's tinnitus was 
"not caused by or a result of acoustic trauma experienced 
during his military service."  The VA medical examiner 
further stated that the Veteran's tinnitus could be due to 
"presbycusis (hearing loss accompanying the aging 
process)."  Absent evidence of a connection, service 
connection for tinnitus is not warranted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
In his December 2005 statement to the VA medical examiner, 
the Veteran asserted that he began suffering from tinnitus 
since the 1980s, which does not coincide with his period of 
military service.  Given that the Veteran has stated that his 
tinnitus began in the 1980s, at least 15 years after his 
discharge, there is no evidence to support a finding of 
continuity of symptomatology on behalf of the Veteran.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for tinnitus, with no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


